Citation Nr: 0311706	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left elbow disorder.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to 
October 1998.  

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for a left 
elbow disorder.  


REMAND

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, except with regard to 
applications to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board, it violates the provision, in 
38 U.S.C.A. § 5103(b), of a one-year period to submit 
evidence.  Accordingly, the Board concludes that this case 
must be remanded to the RO for the RO to provide notice of 
the VCAA.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed with regard 
to the issue on appeal.  In particular, 
ensure that the new notification requirements 
and development procedures in sections 3 and 
4 of the Act (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
left elbow disorder, to include 
consideration of all evidence obtained by 
the Board's own development.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Jason R. Davitian
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



